Citation Nr: 0938711	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  96-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for respiratory 
disabilities, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for cervical and lumbar 
spine disabilities, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
April 1964, November 1972 to September 1978, and from 
December 1990 to May 1991.  She also served in Southwest Asia 
during the Persian Gulf War from February 1991 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

In March 2002, the Veteran testified before a Veterans Law 
Judge who is no longer employed by the Board.  By 
correspondence dated in July 2006, the Veteran was informed 
that she had the right to have another hearing, but declined 
to have an additional hearing.  38 U.S.C.A. §§ 7102, 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 
20.707, 20.717 (2009).

By a November 2006 decision, the Board denied service 
connection for chronic obstructive pulmonary disease and 
bronchitis, disabilities of the cervical and lumbar spine to 
include degenerative joint disease and osteoporosis, major 
depressive disorder, and a skin disability.  The Veteran 
appealed that November 2006 decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Partial Remand, in a January 2008 Order, the Court 
vacated the decision denying service connection for service 
connection for chronic respiratory disabilities, cervical and 
lumbar spine disabilities, major depressive disorder, and a 
skin disability.  The appeal as to the claims of service 
connection for disabilities of the nose and sinuses was 
dismissed.

A January 2009 rating decision granted service connection and 
awarded a 50 percent disability rating for major depressive 
disorder, effective March 1, 2002.  Thus, the January 2009 
decision represents a total grant of benefits sought on 
appeal for that issue and it is no longer on appeal.

The appellate issues of entitlement to an increased rating 
for fibromyalgia and to a total disability rating for 
compensation purposes due to individual unemployability will 
be addressed in another Board decision.


FINDINGS OF FACT

1.  The Veteran's respiratory disabilities are attributable 
to diagnoses of chronic obstructive pulmonary disorder (COPD) 
and recurrent bronchitis and are unrelated to her period of 
active service or to any incident therein.

2.  The Veteran's cervical and lumbar spine disabilities are 
attributable to diagnoses of degenerative joint disease and 
osteoporosis and are unrelated to her period of active 
service or to any incident therein.

3.  The Veteran's skin disability is attributable to 
diagnoses of seborrheic dermatitis and actinic keratosis and 
is unrelated to her period of active service or to any 
incident therein.


CONCLUSIONS OF LAW

1.  Respiratory disabilities are not due to an undiagnosed 
illness and were not otherwise incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).

2.  Cervical and lumbar spine disabilities are not due to an 
undiagnosed illness and was not otherwise incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.317 (2009).

3.  A skin disability is not due to an undiagnosed illness 
and was not otherwise incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2004, after the initial adjudication of the claims, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  She was told that 
she needed to provide the names of persons, agency, or 
company who had additional records to help decide her claims.  
She was informed that VA would attempt to obtain review her 
claims and determine what additional information was needed 
to process her claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

While the Veteran was not given notice of what type of 
information and evidence she needed to substantiate a claim 
for an increased rating with respect to her claims for 
service connection, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claims for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Pursuant to the Board's July 2008 remand, VA 
medical examinations pertinent to the claims were obtained in 
October 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for arthritis if manifest to a degree of 10 percent 
or more within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4.  By history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  There must be objective signs that 
are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a six-month period 
of chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998). 

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Veteran's service records demonstrate that she served in 
Southwest Asia from February 1991 to May 1991.  Thus, for 
purposes of entitlement to compensation under 38 C.F.R. 
§ 3.317(d), the Veteran's status as a "Persian Gulf 
veteran" is confirmed.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Respiratory Disabilities

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for respiratory 
disabilities.

The Veteran's active service treatment records include 
September 1962 and December 1986 enlistment examinations, and 
a December 1990 annual over 40 examination that reflect 
normal clinical evaluations of the chest and lungs.  A May 
1991 statement of medical examination and duty status 
indicates that the Veteran was exposed to smoke from burning 
oil fields in Kuwait.  A May 1991 treatment note reflects 
that the Veteran was seen for a two-week history of 
bronchitis-like symptoms and congestion.  However, on 
examination there was no evidence of active cardiopulmonary 
disease and a chest x-ray was clear.  Reserves treatment 
records include a February 1993 report of medical history 
which notes exposure to oil fires and fumes.

VA medical records include an August 1993 Persian Gulf 
Registry examination that reflects the Veteran's history of 
bronchitis.  A September 1993 x-ray of the lung bases 
revealed no parenchymal lung masses or pleural effusions.  A 
November 1994 report indicates that she refueled aircraft and 
painted equipment during service.  She was also assigned to 
clean out diesel pods without any protective gear and felt 
that she was exposed to oil fire fumes.

VA medical records dated in November 1994 include pulmonary 
function tests that reveal a mild obstructive ventilatory 
defect and a moderate obstructive lung defect.  However, a 
chest x-ray showed no areas of atelectasis or consolidation 
in the lung fields.  In May 1995, the Veteran's lungs were 
clear and healthy.  In a July 1995 report, VA chief of staff 
Dr. J. K. indicated that she had very severe breathing 
difficulties with a cough and chest congestion while 
stationed in Saudi Arabia.  She was diagnosed with Persian 
Gulf War Syndrome.  The physician opined that since service, 
the Veteran had been constantly sick with poor lung functions 
with evidence of obstructive pulmonary disease on pulmonary 
tests.  Another July 1995 report noted that she had smoked 
more than one pack of cigarettes per day since the age of 
sixteen.  In October 1995, on examination the Veteran's lungs 
were clear without rales or rhonchi.

A March 1996 Army reserve reenlistment examination report 
reflects that the Veteran was coughing up blood.  In the 
report of medical history, she complained of shortness of 
breath and pain or pressure in the chest.  On examination, 
she was diagnosed with an obstructive pulmonary defect.

At a personal hearing in September 1996, the Veteran 
testified that she had bronchitis during service in Saudi 
Arabia and underwent a pulmonary function test that showed a 
mild obstructive ventricular problem.  She further testified 
that she did not have any chronic lung problem prior to her 
service.

In July 1997, an x-ray of the chest showed no evidence of 
acute cardiac or pulmonary disease.  In October 1997, the 
Veteran underwent a pulmonary diagnostic test and was 
diagnosed with borderline mild obstructive ventilatory 
defect.  The impression was mild COPD and mild aortic 
tortuosity.  There was no cardiomegaly, congestive heart 
failure, neoplasm, or pneumonia.  

In October 1997, the Veteran underwent a VA general medical 
examination and provided a history of COPD in 1990 and 1994 
and indicated that she was told to quit smoking.  At that 
time, she had only an occasional cough with brown sputum, but 
was short of breath on exertion.  On examination, her lungs 
were clear without wheezes, rhonchi, or rales.  The examiner 
opined that the examination was normal for a person of her 
age and diagnosed mild symptomatic COPD related to smoking.

In her August 1999 substantive appeal, the Veteran alleged 
that she was exposed to oil well fires and fumes during 
service.  She testified that while marshalling and refueling 
different type of aircraft, she was exposed to different fuel 
vapors and other environmental agents and denied any 
respiratory problems prior to service.

Private medical records dated in January 2001 reflect a 
diagnosis of and treatment for chronic bronchitis.

In VA medical records dated in June 2001, the Veteran 
expressed concern about several bouts of upper airway 
congestion and episodes of hemoptysis.  She had a history of 
heavy smoking, but believed that she contracted something in 
her lungs after being involved in the first Gulf War back in 
early 1990.  In July 2001, she underwent a pulmonary 
consultation for evaluation of hemoptysis.  It was noted that 
she had smoked an average of ten cigarettes per day for about 
forty-one years and was trying to quit.  She also had 
recurrent bronchitis for about the past year.  The impression 
was hemoptysis with a clear chest x-ray.  The differential 
diagnoses included bronchitis due to heavy smoking and COPD 
with documented obstruction.

A private hospital record dated in October 2001 shows a 
diagnosis of and treatment for chronic bronchitis.  In July 
2001, a chest x-ray revealed lungs that were mildly 
overdistended without any evidence of acute pulmonary or 
parenchymal disease.

VA medical records dated in February 2002 reflect treatment 
for chest congestion.

At the March 2002 hearing before the Board, the Veteran 
testified that prior to serving in Saudi Arabia she was 
treated for bronchitis, a cold, and the flu.  She also 
testified that she had a pulmonary embolism, but was not in 
service at that time.

VA medical records dated in November 2002 reflect that the 
Veteran denied tobacco use and quit smoking several years 
ago.  The assessment was stable COPD.  An examination of the 
lungs showed revealed terminal inspiratory and expiratory 
wheezing.  The assessment was COPD exacerbation.  A chest x-
ray showed moderate hyperaeration compatible with COPD.  
There was no evidence of acute infiltrate, mass, or 
congestive heart failure.  The impression was COPD, no acute 
disease.  In January 2003, she was treated for frequent 
exacerbations of COPD.

Private medical records dated in April 2003 reflect 
additional treatment for COPD.  In June 2003, it was noted 
that the Veteran had reduced her amount of smoking to one 
pack per week.  In December 2003, she was diagnosed with 
obstructive bronchitis with COPD.  A September 2006 reported 
reflects that the Veteran continued to smoke less than one 
pack of cigarettes per day.

VA medical records show that the Veteran's COPD was stable in 
August 2008.  An October 2008 pulmonary function test 
revealed a mild obstructive ventilatory defect.  However, an 
x-ray was negative for any acute disease process in the 
chest.  The lungs were minimally hyperinflated, but clear 
without pleural effusion.

Pursuant to the Board's July 2008 remand, the Veteran 
underwent a VA respiratory examination in October 2008, at 
which time the Veteran denied any shortness of breath, 
chronic cough, hemoptysis, or a need for medication.  She 
acknowledged that she had smoked since sixteen years of age 
and until recently smoked a pack or less of cigarettes per 
day, but currently smoked five cigarettes daily.  The 
examiner diagnosed her with COPD and recurrent bronchitis, 
both secondary to tobacco use.  The examiner was unable to 
identify any undiagnosed pulmonary problems.  The examiner 
opined that it was less likely than not that the Veteran's 
COPD was caused by or related to her service and that there 
was no indication that her condition was due to her service.  
The rationale provided was that a February 1993 exit 
examination reflects the Veteran's report of thirteen health 
concerns, none of which involved her lungs, bronchitis, or 
symptoms consistent with pulmonary disease.  In addition, she 
had a significant history of tobacco use and had been smoking 
since she was sixteen years old.  The examiner reported that 
smoking is the number one cause of COPD and that emphysema, 
also caused by tobacco use, significantly increases the 
occurrence of recurrent bronchitis because the lungs cannot 
expand and contract as normal which leads to increased 
congestion and infection.  The examiner finally opined that 
the Veteran had chronic symptoms associated with nearly fifty 
years of tobacco use.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the October 2008 VA opinions are 
the most persuasive evidence.  In October 2008, the examiner 
diagnosed the Veteran with COPD and recurrent bronchitis, 
both secondary to tobacco use.  The examiner was unable to 
identify any undiagnosed pulmonary problems and indicated 
that the category of respiratory disease was obstructive 
respiratory and the etiology was tobacco use.  The examiner 
opined that it is less likely than not that the Veteran's 
COPD was caused by or related to service.  The rationale 
provided was that a February 1993 exit examination reflects 
the Veteran's report of thirteen health concerns, none of 
which involved her lungs, bronchitis, or symptoms consistent 
with pulmonary disease.  The opinion was made by a VA 
examiner based upon a review of the claims file which 
included service treatment records, post-service treatment 
records, and a current physical examination and chest x-ray.  
The physician supported that opinion with a well- reasoned 
rationale.  The October 2008 is further supported by an 
October 1997 VA examination at which time the Veteran was 
diagnosed with COPD related to smoking.

The Board has considered the July 1995 VA report of Dr. J. K. 
in which the physician found that the Veteran had very severe 
breathing difficulties with a cough and chest congestion 
while stationed in Saudi Arabia and diagnosed her with 
Persian Gulf War Syndrome and obstructive pulmonary disease.  
However, while that report has probative value and while the 
Veteran was diagnosed as having Gulf War syndrome, it was not 
rendered on the basis of a thorough review of the entire 
claims file, does not include any discussion of the Veteran's 
lengthy history of tobacco use with respect to her 
obstructive pulmonary disease, and does not include a 
pulmonary or respiratory examination.  Finally, the opinion 
is unsupported by a well-reasoned rationale, therefore 
lessening its probative value.  The Board finds that the 
October 2008 VA opinion and examination are more persuasive 
because of the greater depth of detail and medical history 
reviewed at that examination.

Because the Veteran's complaints of chronic respiratory 
disabilities are attributed to known diagnoses of COPD and 
recurrent bronchitis, the presumption of service connection 
under 38 C.F.R. § 3.317 is not applicable.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The Board thus turns to the 
merits of the Veteran's claim on a direct basis.

While the competent medical evidence shows that the Veteran 
now suffers from COPD and recurrent bronchitis, the 
preponderance of the evidence does not show that the current 
respiratory disabilities were incurred in or aggravated 
during service.  Furthermore, the record includes a competent 
VA medical opinion that it is less likely than not that the 
Veteran's COPD was caused by or related to service and that 
her COPD and recurrent bronchitis are secondary to tobacco 
use.  In the absence of competent medical evidence linking 
any current respiratory disabilities to service, including 
service in the Persian Gulf, service connection must be 
denied.

The Veteran has attributed her respiratory disabilities to 
her service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what she experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
respiratory disabilities are not subject to lay diagnosis.  
The Veteran can report that she had wheezing and shortness of 
breath.  However, those are subjective symptoms and not 
readily identifiable or apparent as clinical disorders in the 
way that varicose veins may be observed, objectively.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not 
have the medical expertise to discern the nature of any 
current respiratory diagnoses nor does she have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that she has been diagnosed 
with COPD and recurrent bronchitis, but, as noted, she is not 
competent to provide a medical opinion regarding their 
etiology.  While the Veteran purports that her respiratory 
disabilities are related to her service, her statements alone 
are not competent to provide the medical nexus.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any respiratory disability was incurred in or 
aggravated by service, including service in the Persian Gulf.  
Therefore, service connection for a respiratory disability is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Cervical and Lumbar Spine Disabilities

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for cervical and 
lumbar spine disabilities.

The Veteran's active service treatment records include 
September 1962 and December 1986 enlistment examinations, and 
a December 1990 annual over 40 examination that reflects 
normal clinical evaluations of the neck and spine.  A May 
1991 statement of medical examination and duty status shows 
complaints of upper back pain and notes that she was 
strapping pods onto the top of a five-ton truck when her foot 
caught one of the straps causing her to fall five feet to the 
ground.  She was diagnosed with upper back pain.  While the 
Veteran complained of recurrent back pain during an Army 
Reserves retention examination in February 1993, she had a 
normal clinical evaluation of the neck and spine.

VA medical records include a September 1993 x-ray of the 
lumbar spine which showed mild osteoporosis.  There was also 
a mild right lumbar scoliosis and the impression was mild 
osteoporosis and scoliosis.  A September 1993 x-ray of the 
cervical spine revealed a minimal left-sided root 
encroachment.  An April 1995 x-ray of the lumbar spine showed 
minimal hypertrophic spurring at L4 and L5.  There were mild 
degenerative changes of the apophyseal joints between L5-S1.  
No other significant abnormality was noted.  An x-ray of the 
cervical spine showed mild mid-cervical disc derangement with 
bilateral radicular encroachment.

The Veteran underwent a VA joints examination in April 1995 
at which time she complained of back and neck pain.  However, 
on examination range of motion of the back and neck were 
normal.

A July 1995 VA medical record reflects a diagnosis of 
cervical degenerative joint disease (DJD).  A July 1995 
report from a VA chief of staff Dr. J. K. indicates that she 
was stationed in the Persian Gulf in the spring of 1991 when 
she fell off of a five-ton vehicle and injured her neck and 
back.  After service, she continued to experience neck and 
back pain.  The physician diagnosed her with Persian Gulf War 
Syndrome with joint and muscular skeletal pain, degenerative 
arthritis, and degenerative disc disease of the neck.

Army Reserves treatment records reflect the Veteran's 
complaints of recurrent back pain and a diagnosis of cervical 
degenerative joint disease in March 1996.

At a personal hearing in September 1996, the Veteran 
testified that she injured her back during service but did 
not receive medical care at that time and was told to return 
to duty because if she could get up and walk, she was okay.  
She further testified that prior to that incident she did not 
have any neck or back pain.

The Veteran underwent a VA examination in April 1997 at which 
time she was diagnosed with degenerative disease of the 
cervical spine consistent with her age.

On VA joints examination in October 1997, the Veteran 
underwent an x-ray of the lumbar and cervical spine.  The 
impression was mild degenerative disease of the cervical 
spine consistent with the Veteran's her age with some pain 
consistent with left paraspinous muscular strain.  A lumbar 
spine x-ray examination revealed spina bifida occulta that 
was asymptomatic.  It also appeared that she had some 
intermittent back pain secondary to muscle strain.  As spina 
bifida occulta is a congenital deformity, the Board finds 
that the presumption of soundness has been rebutted by clear 
and unmistakable evidence that at the very least, the 
Veteran's spina bifida occulta deformity of the lumbar spine 
existed prior to service.  38 C.F.R. § 3.304(b).

Having shown in this instance that the Veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the Veteran's pre-existing 
lumbar spine disability was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004).

VA medical records include October 1997 cervical spine x-ray 
which showed mild degenerative changes at C5-6.

Private medical records include a July 1999 x-ray examination 
of the lumbar spine which showed diffuse osteopenia and facet 
osteoarthritis at the lumbosacral junction.  An August 1999 
x-ray examination indicated osteoporosis of the lumbar spine 
and severe osteopenia of the femoral neck bordering on 
osteoporosis.

During March 2002 testimony before the Board, the Veteran 
testified that she injured her neck and back when she fell 
from a truck in February 1991, but that she did not go to 
sick call, a hospital, or seek medical attention until 1993.

A June 2003 private report reflects the Veteran's complaints 
of back pain and stiffness and indicates that she performed 
lifting at a work site.  In August 2003, she was diagnosed 
with osteoarthritis of the thoracic and lumbar spine.  In 
June 2007, the Veteran was diagnosed with fibromyalgia, 
muscle spasms, and neck pain.  An x-ray examination showed 
degenerative disc disease of the cervical spine, 
predominantly at C5-C6 with mild bilateral osseous neural 
foraminal narrowing at that level and diffuse osteopenia.

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded a VA cervical and lumbar spine examination in 
October 2008.  While she presented with a history of a back 
injury from a fall during service in 1991, the examiner noted 
that the records did not show that any chronic back problem 
was reported after that incident and a February 1993 
examination mentioned back pain related to menses and relief 
with over-the-counter medication.  The Veteran stated that 
she did not receive any medical care following the fall and 
thought that she hurt neck and back but was unsure.  In 
addition, she stated that she had upper neck and lower back 
pain for several years but could not recall the onset of 
pain.  However, she thought that the incident in service most 
likely caused her neck and back condition diagnosed as DJD 
and DDD years after the incident.  An x-ray of the 
lumbosacral spine showed vascular calcifications, diffuse 
osteopenia and degenerative changes, dextroscoliosis, and 
narrowing at L5-S1.  An x-ray of the cervical spine indicated 
osteopenia and degenerative disc disease.  The examiner noted 
that the Veteran's five-foot fall to the ground in February 
1991 in Saudi Arabia injured her upper back, but that on Army 
Reserve examination in February 1993, low back pain was not 
attributed to the injury in 1991.  Examination of the neck 
and spine were normal.  The examiner opined that disabilities 
of the cervical and lumbar segments of the spine including 
DJD were less likely as not caused by or a result of the 
Veteran's fall during her service.  In addition, osteoporosis 
was not caused by or result of the Veterans' five-foot fall.  
After a review of extensive service treatment records and 
electronic medical records, the examiner opined that the 
Veteran's cervical and lumbar spine conditions were less 
likely as not related to her fall during service.  The 
rationale was that there was no evidence of any chronic back 
or neck condition after the incident.  The examiner further 
opined that DJD was most likely related to the aging process.

Here, the Board finds that the October 2008 VA opinion is the 
most persuasive evidence.  In October 2008, the VA examiner 
opined that disabilities of the Veteran's cervical and lumbar 
spine are less likely as not caused by or a result of the 
fall during her service and that DJD was most likely related 
to the aging process.  The rationale provided was that there 
was no evidence of a chronic back or neck condition after the 
incident.  The examiner development of degenerative joint 
disease was most likely related to the aging process.  The 
opinion was made by a VA examiner based upon a review of the 
claims file which included service treatment records, post-
service treatment records, and a current physical examination 
and x-rays of the cervical and lumbar spine.  The physician 
supported that opinion with a well-reasoned rationale.

The Board has considered the July 1995 VA report of Dr. J. K. 
that the Veteran injured her neck and back during service in 
1991.  The physician also diagnosed her as having Persian 
Gulf War Syndrome that included joint and muscular skeletal 
pain.  However, while that report has probative value and 
while the Veteran was diagnosed as having Gulf War syndrome, 
it was not rendered on the basis of a thorough review of the 
entire claims file, does not include any discussion of the 
Veteran's history of back and neck pain, and does not include 
a cervical or lumbar spine examination.  Finally, the opinion 
is unsupported by a well-reasoned rationale in support of the 
opinion, therefore lessening its probative value.  The 
October 2008 VA opinion and examination are more persuasive 
because of the greater depth of detail and medical history 
reviewed at that examination.

Because the Veteran's complaints of back and neck pain are 
attributed to known diagnoses of degenerative joint disease 
of the cervical and lumbar spine and osteoporosis, the 
presumption of service connection under 38 C.F.R. § 3.317 is 
not applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
Board thus turns to the merits of the Veteran's claim on 
alternate bases.

A disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature pre-exists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute 
aggravation of the condition.  38 C.F.R. §§ 3.303, 3.304, 
3.310; VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 
(1990).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398 (1995) (presumption of aggravation created by § 
3.306 applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere 
transient flare-up during service of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
In addition, the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service-connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1).

The Veteran's service treatment records include a September 
1962 enlistment examination which reflects a normal clinical 
evaluation of the spine.  There is no evidence that any back 
disability existed either before or at the time she entered 
into service.  The Veteran is therefore entitled to a 
presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  However, the Board must consider whether the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.

On VA joints examination in October 1997, a lumbar spine x-
ray examination revealed spina bifida occulta which was 
asymptomatic and it appeared that she had some intermittent 
back pain secondary to muscle strain that went from 
asymptomatic to mildly symptomatic.  As spina bifida occulta 
is a congenital deformity, the Board finds that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence that at the very least, the Veteran's 
spina bifida occulta deformity of the lumbar spine existed 
prior to service.

Having shown in this instance that the Veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the Veteran's pre-existing 
lumbar spine disability was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004).

The Board finds that the weight of the evidence of record in 
this case shows clearly and unmistakably that the Veteran's 
spina bifida of the lumbar spine pre-existed her service and 
was not permanently worsened, or aggravated, during service.  
The Veteran testified that after her fall during service, she 
did not seek medical treatment and was told to return to 
duty.  On VA examination in October 2008, the Veteran stated 
that she did not receive any medical care following the fall 
and thought that she hurt neck and back but was unsure.  In 
addition, she stated that she had upper neck and lower back 
pain for several years but could not recall the onset of 
pain.  In addition, the examiner found that there was no 
evidence of a chronic back or neck condition after that 
incident and opined that the Veteran's lumbar spine 
disability was not related to her service.  The examiner 
further opined that the development of degenerative joint 
disease was most likely related to the aging process.

While the competent medical evidence shows that the Veteran 
now suffers from disabilities of the cervical and lumbar 
spine, the preponderance of the evidence does not show that 
the current cervical and lumbar spine disabilities were 
incurred in or aggravated during service, or that any 
arthritis manifested within one year of separation from 
active duty.  Furthermore, the record includes a competent VA 
opinion that disabilities of the Veteran's cervical and 
lumbar spine are less likely as not caused by or a result of 
her fall during service.  In addition, the evidence does not 
support a finding that the Veteran's pre-existing spina 
bifida occulta increased in severity or was aggravated during 
her service.  The Board finds that the evidence of record 
weighs against such a finding.  In the absence of competent 
medical evidence linking any current cervical and lumbar 
spine disabilities to service, including service in the 
Persian Gulf, service connection must be denied.

The Veteran has attributed her cervical and lumbar spine 
disabilities to her service.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. 
App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, cervical and lumbar spine disabilities are 
not subject to lay diagnosis.  The Veteran can report that 
she has neck and back pain.  However, those are subjective 
symptoms and not readily identifiable or apparent as clinical 
disorders in the way that varicose veins may be observed, 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Veteran does not have the medical expertise to discern 
the nature of any current cervical and lumbar spine diagnoses 
nor does she have the medical expertise to provide an opinion 
regarding the etiology.  In sum, the issue does not involve a 
simple diagnosis.  The Veteran is competent to report that 
she has been diagnosed with neck and back disabilities, but, 
as noted, she is not competent to provide a medical opinion 
regarding their etiology.  While the Veteran purports that 
her symptoms support diagnoses of cervical and lumbar spine 
disabilities, her statements alone are not competent to 
provide the medical nexus.  In addition, on VA examination 
the Veteran stated that she did not receive any medical care 
following the fall and was unsure as to whether she had 
injured her neck and back, and was unable to identify the 
onset of her neck and back pain.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any disabilities of the cervical and lumbar 
spine were incurred in or aggravated by service, including 
service in the Persian Gulf, or that any arthritis manifested 
to a compensable degree within one year following the 
Veteran's separation from service.  The Board also finds that 
the evidence does not show that the pre-existing spina bifida 
of the lumbar spine was aggravated by the Veteran's service 
or underwent any increase in severity during service.  As the 
preponderance of the evidence is against the Veteran's claim, 
service connection for cervical and lumbar spine disabilities 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Skin Disorder

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a skin disorder.

The Veteran's active service treatment records include a 
September 1962 enlistment examination which reflects a normal 
clinical evaluation of the skin.  However, a December 1986 
enlistment examination notes scars on her lower extremities.  
A December 1990 annual over 40 examination reflects a normal 
clinical evaluation of the skin.  A May 1991 report indicates 
that during service in the Southwest Asia region the Veteran 
had a rash on both arms and a rash in the antecubital area.  
A February 1993 Army Reserves over 40 quad examination 
reflects a normal clinical evaluation of the skin.

Army Reserves treatment records dated in November 1994 
indicate that the Veteran had skin rashes on her trunk.  
While a March 1996 report of medical history reflects 
complaints of skin diseases, the March 1996 reenlistment 
examination reflects a normal clinical evaluation of the 
skin.

A February 1995 VA medical record reflects the Veteran's 
complaints of rashes on the right side of the back and thigh 
that were unresponsive to antibiotic cream.  On VA 
examination in April 1995, the Veteran complained of a rash 
on her right lower body area, but she was not diagnosed with 
any skin condition.  A July 1995 report from a VA chief of 
staff Dr. J. K. indicates that she was exposed to both sand 
fly bites and a sand storm and reflects a diagnosis of 
Persian Gulf War Syndrome, but is negative for any diagnosed 
skin condition.

VA medical records dated in May 1995 suggest that the Veteran 
developed a rash as an allergic reaction to prescribed 
medication for an earache.

On VA examination in October 1997, it was noted that the 
Veteran had hair loss of an unknown etiology in 1991 and 1992 
which grew back and a history of sore spots on her arms 
without any specific skin disease.  On examination, she had a 
normal female pattern of hair and there was no disease of the 
skin or the scalp and no abnormality on the skin of the arms 
where she had reported sores.  There was no evidence of 
lipoma or lipomatosis of the skin which was normal.  She had 
only a few spider veins on the distal part of both lower 
extremities and slight venectasia around the ankles.

VA medical record dated in January 1998 shows a provisional 
diagnosis of seborrheic dermatitis.

In her August 1999 substantive appeal, the Veteran indicated 
that she had sore spots on her skin and scalp, cold sores, 
and blisters, but that she had not sought treatment from a 
dermatologist.

At the March 2002 hearing before the Board, the Veteran 
testified that during service in Saudi Arabia in 1991, she 
had a sore on her elbow that was described to her as an 
insect bite that would take about one month to heal.  The 
sore caused a little scar.  She also had a spot on her right 
arm and forearm that increased in size which she thought was 
skin cancer.  She testified that one lesion was removed by a 
private care physician in November 1999, but that no biopsy 
was performed and she was informed that it could be a 
malignant skin cancer.  She further testified that a spot on 
her forehead was also removed.

Private medical records dated in August 2003 show that the 
Veteran's skin had no abnormal lesions on examination.  In 
January 2005, an examination of the skin revealed a raised 
circular lesion that was flesh colored.  There was no 
cyanosis, clubbing, or edema.  She was diagnosed with a viral 
wart and a rash.

Pursuant to the Board's July 2008 remand, the Veteran 
underwent a VA dermatology examination in October 2008.  The 
Veteran presented with complaints of pink scaly spots on her 
left forehead since service that she said gradually grew 
larger.  She also complained of some sores in her scalp that 
were scabby, itchy, and caused hair loss.  She stated that 
she had a bump removed from her right arm that was possibly 
cancerous, but that it was never biopsied.  It was noted that 
she used T-gel medicated shampoo for a couple of weeks with 
improvement in the past.  She also used a steroid cream on 
her forehead for several years without relief and also 
complained of itching and scaling of the scalp and scaling as 
well as spots on her forehead.  No malignant or benign 
neoplasm was identified.  In addition, there was no evidence 
of associated urticaria, vasculitis, or erythema multiforms.  
On examination, the left forehead had a one centimeter pink 
scaly macule.  The left cheek had a pink scaly macule.  There 
was mild scaling of the scalp and mild xerosis on forearm.  
She was diagnosed was likely seborrheic dermatitis of the 
scalp and actinic keratosis of the forehead.  The examiner 
opined that the seborrheic dermatitis and actinic keratosis 
were not as least as likely as not due to service.  While the 
examiner opined that sun exposure may predispose one to 
develop actinic keratosis and skin cancers, seborrheic 
dermatitis is extremely common and both seborrheic dermatitis 
and actinic keratosis are common in both the civilian and 
non-civilian populations.

Because the Veteran's complaints of a skin condition is 
attributed to known diagnoses of seborrheic dermatitis and 
actinic keratosis, the presumption of service connection 
under 38 C.F.R. § 3.317 is not applicable.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The Board thus turns to the 
merits of the Veteran's claim on a direct basis.

While the competent medical evidence shows that the Veteran 
now suffers from skin disabilities diagnosed as seborrheic 
dermatitis and actinic keratosis, the preponderance of the 
evidence does not show that the current skin disabilities 
were incurred in or aggravated during service.  Furthermore, 
the record includes a competent VA medical opinion that while 
sun exposure may predispose one to develop actinic keratoses 
and skin cancers, the Veteran's seborrheic dermatitis and 
actinic keratosis are not due to her service.  There is no 
contrary opinion.  In the absence of competent medical 
evidence linking any current skin disabilities to service, 
including service in the Persian Gulf, service connection 
must be denied.

The Veteran has attributed her skin disability to her 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what she experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  While 
rashes and spots on the Veteran's skin can be objectively 
observed, she does not have the medical expertise to discern 
the nature of any skin rash nor does she have the medical 
expertise to provide an opinion regarding the etiology.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  In sum, the issue 
does not involve a simple diagnosis.  The Veteran is 
competent to report that she has been diagnosed with neck and 
back disabilities, but, as noted, she is not competent to 
provide a medical opinion regarding their etiology.  Here, 
the Veteran's statements alone are not competent to provide 
the medical nexus.  Thus, the Veteran's lay assertions are 
not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any skin disability was incurred in or 
aggravated by service.  Therefore, service connection for a 
skin disability is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for respiratory disabilities is denied.

Service connection for cervical and lumbar spine disabilities 
is denied.

Service connection for a skin disability is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


